Citation Nr: 1115773	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a joint and extremity disorder, to include pain, numbness, or arthritis (previously considered as arthritis of the multiple joints), including as secondary to the Veteran's service-connected Crohn's disease, and including as due to an undiagnosed illness as a result of Persian Gulf service.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1978 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Atlanta, Georgia.

In October 2009 the Board remanded the matters for additional development.  That development having been completed, the claims have been returned to the Board for appellate review.  

The issue of entitlement to an increased rating for the Veteran's service-connected Crohn's disease with gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling, has been raised by the record in a September 2010 Report of Contact and in a February 2011 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

Service Connection Claim
A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her claimed joint and extremity disorder, to include pain, numbness, or arthritis.  Throughout her appeal, including in her June 2003 claim, in a June 2005 Internet article, and in a February 2011 statement, the Veteran has contended that she has pain and numbness in her joints and extremities.  The Veteran has asserted that these symptoms are related to her already service-connected Crohn's disease.  The Veteran has never been afforded a VA examination for this claim.  Thus, an examination is needed to determine whether this disorder may be related to her active military service, to include her already service-connected Crohn's disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

TDIU Claim
As the service connection issue is being remanded and because this remanded issue could be granted upon completion of the development sought, the outcome of the TDIU claim may be affected.  For this reason, the Board will defer the adjudication of that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her joints and extremities, to include pain, arthritis, or numbness.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran currently has a disorder in her joints or extremities, to include pain, arthritis, or numbness, that is related to her active military service, or to her service-connected Crohn's disease.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

2.  After the above action have been completed, and after adjudicating the Veteran's increased rating claim (as described in the Introduction), readjudicate the Veteran's claim for a total disability evaluation based upon individual unemployability.   If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



